       Case 1:20-cv-00077-SPW-TJC Document 44 Filed 04/30/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 KARI ANDERSON, et al.,                           CV 20-77-BLG-SPW-TJC

                    Plaintiffs,
                                               ORDER GRANTING MOTION
 vs.                                           TO SEAL

 MONTANA DEPARTMENT OF
 PUBLIC HEALTH AND HUMAN
 SERVICES, et al.,

                    Defendants.

       Defendants have filed two unopposed motions seeking leave to file records

under seal for in camera review. (Docs. 40, 42.) Good cause appearing,

       IT IS ORDERED that the motions are GRANTED. Defendants shall file the

records under seal pursuant to L.R. 5.2 and § 6(b)(i)(7) (page 21) of the Guide for

Filing in the District of Montana. (See https://www.mtd.uscourts.gov/manuals-

training.)

       DATED this 30th day of April, 2021.

                                       _________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
